Citation Nr: 0509461	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  00-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from February 1995 to February 
1998.

This appeal arises from a July 1999 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for bilateral knee strain.  In September 1998, the 
RO denied a claim for service connection for left knee 
strain.  The veteran submitted new and material evidence and 
the RO reopened the claim.  The Board agrees with the RO's 
decision to reopen the claim.  Therefore, the claim for 
service connection for bilateral knee strain remains on 
appeal.

In addition, in May 2001, the Board remanded the claim for 
further development.  In November 2002, the Board undertook 
further development of the claim.

Finally, in a substantive appeal dated May 2000, the veteran 
requested a hearing before a Traveling Member of the Board.  
In November 2000, the RO notified the veteran that a hearing 
was scheduled for January 2001.  On the day of the scheduled 
hearing, the veteran failed to report.  There are no 
subsequent requests for hearings in the claims file.


REMAND

The veteran asserts that she incurred a bilateral knee 
disability during active duty service.  In May 2001, the 
Board remanded the veteran's claim for entitlement to service 
connection for a bilateral knee disability.  The Board 
instructed the RO to schedule the veteran for an orthopedic 
examination to determine the nature and etiology of the 
veteran's current knee disorder.  Specifically, the Board 
instructed the RO to ask the examiner "to express an opinion 
as to whether it is as likely as not that the veteran has a 
bilateral knee disability that is separate and distinct from 
her service-connected residuals of bilateral tibial stress 
fractures."  In the context of that remand, the Board also 
noted that the veteran had testified that her knee problems 


were separate from her service-connected bilateral tibial 
stress fractures.  
In November 2002, the Board undertook additional development 
of the claim, instructing the RO to schedule the veteran for 
another VA examination.  The RO was to ask the examiner "to 
determine whether the veteran currently has a right or a left 
knee disorder, and, if so, whether it is at least as likely 
as not that the diagnosed knee disorder(s) are related to her 
service . . ."  

Although the RO made proper examination requests after the 
Board's remand and development memorandum, the veteran's 
February 1999 examination failed to offer any opinion as to 
the etiology of the veteran's knee disability and the March 
2003 examination indicated that the veteran's knee disorder 
was not related to or aggravated by her tibial stress 
fractures.  Neither examination addressed whether the 
veteran's current knee disability, separate and distinct from 
her service-connected tibial stress fractures, was incurred 
or aggravated in service.  In light of the Court's directive 
to the Board regarding remands, the Board is compelled to 
remand this case for the RO to fully comply with the Board's 
remand.  Stegall v. West, 11Vet. App. 268 (1998).  In 
Stegall, the Court held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders and that a remand by the Board imposes upon 
the RO a concomitant duty to ensure compliance with all of 
the terms of the remand.  The Court noted that where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should arrange to have the 
veteran undergo an orthopedic 
examination of the knees.  All 
indicated tests should be conducted.  
The examiner should review the entire 
record and render an opinion as to 
whether it is at least as likely as not 
(i.e. 50 percent probability or more) 
that complaints of knee problems 


in the veteran's service medical 
records represent initial 
manifestations of the veteran's current 
bilateral knee disability.  The 
examiner should provide the rationale 
for the opinion.  The claims file must 
be made available to the examiner for 
review and the examination report 
should reflect that such a review was 
conducted.

2.  The RO should then readjudicate the 
issue on appeal.  If any determination 
remains unfavorable to the veteran, she 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



